Citation Nr: 0718589	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-39 115	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance, or on the basis 
of being housebound.

4.  Entitlement to service connection for stiff person 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from January 1981 
to January 1984, from August 1985 to March 1987, and from 
February 1990 to March 1991.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the San Juan, the Commonwealth of Puerto 
Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's May 2000 Notice 
of Disagreement (NOD).  A VA Form 21-4138 from the appellant 
that indicated she disagreed with the March 2000 denial of 
her claim of entitlement to service connection for stiff 
person syndrome.  

The Board must therefore remand that issue for the issuance 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).  The Board notes that the appellant also disagreed 
with the denial of special monthly compensation (SMC) based 
on the need for regular aid and attendance in that rating 
decision; however, as that issue is also the subject of a 
later perfected appeal and a distinction between the two 
theoretically involves only a question of effective date, the 
SMC issue is listed only once on the title page.

The Board also notes that, while the appellant submitted an 
NOD as to the six 38 U.S.C.A. § 1151 claims that were denied 
in an August 2002 rating decision, she did not submit a 
substantive appeal after the SOC was issued in May 2004.  No 
further communication has been received from the appellant as 
to those claims and the appellant's representative did not 
address them in the April 2007 informal hearing presentation.  
Thus, the issues on appeal are limited to those listed on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The evidence of record indicates that the appellant has been 
receiving Social Security Administration (SSA) benefits.  The 
appellant has claimed that she has been unable to work due to 
conditions that included her service-connected disabilities 
as of 1998.  However, none of the records associated with the 
original claim for such benefits have been associated with 
the claims file.  Such federal records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the medical records from the SSA pertaining to the 
original claim for disability, and any medical records 
pertaining to any original or continuing award of benefits 
should be requested and associated with the claims file.

During her July 2002 VA examination, the appellant reported 
treatment at the San Pablo Hospital.  The evidence of record 
does not include medical records from that facility.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  38 U.S.C.A §5103A(b); See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.  


The appellant seeks entitlement to SMC, entitlement to 
specially adapted housing and entitlement to automobile and 
adaptive equipment.  She claims that she has loss of use of 
her upper and lower extremities due to her service connected 
cervical and lumbar spine disabilities.  

The appellant is in receipt of service connection for 
disabilities of the cervical and lumbar spine, including 
myositis.  The medical evidence of record indicates that the 
appellant has been diagnosed with stiff person syndrome which 
involves spasms of the muscles of the back and extremities 
and that this condition is allegedly the major medical reason 
for her confinement to a wheelchair which relates to her 
claims based on loss of use of her extremities.  

The record is not adequately developed to enable the Board to 
ascertain to what degree the veteran's current muscle spasm 
and extremity symptomatology is due solely to the service-
connected neck and back disabilities.  It appears that the 
issue of entitlement to secondary service connection for 
stiff person syndrome as due to the appellant's service-
connected cervical and lumbar spine disabilities or, in the 
alternative, by way of aggravation, has been raised.  When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  

There is no indication that the RO considered any application 
of the Allen decision to the question of whether the 
appellant's service-connected spinal disabilities are 
etiologically related to her need for a wheelchair due to the 
stiff person syndrome pathology.  Further development of the 
medical evidence relating to SMC/adaptive housing/adaptive 
automobile is necessary and adjudication on this basis is 
therefore indicated.

The RO did not obtain a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories and 
Diagnostic Codes.

The appellant most recently underwent a VA medical 
examination for SMC in September 2003; however, it is not 
clear whether or not the examiner reviewed the claims file in 
conjunction with the examination.  Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  Thus, 
a current examination is in order.

Finally, the appellant submitted a timely NOD, in May 2000, 
in which she specifically referred to her disagreement with 
the RO's denial of service connection for stiff person 
syndrome.  Because the RO apparently has not yet issued an 
SOC addressing that service connection issue, the Board must 
remand that issue to the AMC/RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of her claims, and of 
what part of such evidence she should 
obtain and what part the Secretary will 
attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, clinics, hospitals or 
treatment centers (private or government) 
who provided her with relevant evaluation 
or treatment for any claimed disorder 
since 1998, not already provided.  After 
obtaining the appropriate signed 
authorizations from the appellant, the 
AMC/RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the claims on appeal not 
already of record.  In particular, the RO 
must obtain all medical records for 
inpatient and outpatient treatment from 
the San Juan VAMC and from the San Pablo 
Hospital.  This should include clinic 
notes, nurses' notes, progress notes, 
doctors' orders, admission and discharge 
summaries, OR notes, physical therapy 
notes, occupational therapy reports, 
imaging reports and all other 
information.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results.  They should be 
given opportunity to obtain the records.





3.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original claim 
for benefits and subsequent grant of, or 
continuing entitlement to, benefits was 
based.  All of these records are to be 
associated with the claims file.

4.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule her for orthopedic 
and neurologic examinations to determine 
the nature, extent and severity of her 
service-connected spine disabilities.  
The claims file must be made available to 
the examiners for review in connection 
with the examinations.  The examination 
reports should reflect review of the 
claims file.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the appellant's 
service-connected spine disabilities.  
The rationale for all opinions expressed 
should also be provided.  An opinion 
should be provided by each examiner based 
on review of the claims file alone if the 
appellant fails to report for the 
examination.

In reporting the results of range of 
motion testing, the motion in each 
applicable plane should be given in 
degrees and the examiners should identify 
any objective evidence of pain and the 
specific limitation of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiners should assess the 
extent of any pain.  The examiners should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The 
examiners should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
examiners should express an opinion as to 
whether or not any upper or lower 
extremity pathology is related in any way 
to any one of the service-connected 
disabilities.

The orthopedic examiner should identify 
the presence of any spine ankylosis and 
state whether the appellant has the 
anatomical loss or loss of use of a foot 
due to a service connected disability, or 
whether the functioning of a foot is 
shown to be so limited due to a service-
connected disability that the appellant 
would be equally well-served by an 
amputation with use of a suitable 
prosthetic appliance.

The neurologist should identify all 
radicular signs and symptoms associated 
with the appellant's various spine 
disabilities, as well as all nerves that 
are affected and the total duration of 
any incapacitating episodes of any 
degenerative disc disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The neurologist should delineate all 
aspects of any neurological pathology 
that is etiologically related to each of 
the service-connected spine disabilities.  
The neurologist should also state whether 
the appellant has the loss of use of a 
foot or hand due to a service connected 
disability and whether functioning of a 
foot is shown to be so limited due to a 
service-connected disability that the 
appellant would be equally well-served by 
an amputation with use of a suitable 
prosthetic appliance.

Each examiner must render a medical 
opinion that states whether the 
condition(s) that led to the appellant's 
need for a wheelchair and assistance with 
her activities of daily living was/were 
caused by, or aggravated by, the 
appellant's service-connected cervical 
and lumbar spine disabilities (each 
involve myositis).

5.  If any additional development is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439(1995), all pertinent 
versions of the regulations and all 
applicable Diagnostic Codes.  The 
readjudication should include 
consideration of whether the veteran's 
medical conditions associated with the 
need for a wheelchair or other assistive 
devices were caused by, or made worse by, 
her service-connected cervical and lumbar 
spine disabilities with myositis.  An 
appropriate period of time should be 
allowed for response.

8.  The AMC/RO should re-examine the 
appellant's claim of entitlement to 
service connection for stiff person 
syndrome.  If no additional development 
is required, including any required 
notice prescribed by current regulations 
and caselaw, the AMC/RO should prepare an 
SOC in accordance with 38 C.F.R. § 19.29 
(2006), unless the matter is resolved by 
granting the benefit sought, or by the 
appellant's withdrawal of the NOD.  If, 
and only if, the appellant files a timely 
substantive appeal, should any issue be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

